Case 1:19-cv-05984-AT-SLC Document 91 FilecLO2/24/21 Page 19
USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
€ . DOC #:
) DATE FILED: 2/24/2021

  

Jeanine Conley Daves
347.803.5239 direct
864.775.3190 main
864.752.0918 fax

February 23, 2021 jconley@littler.com

VIA ECF and E-MAIL (Torres NYSDChambers@nysd.uscourts.gov)

Honorable Analisa Torres, U.S.D.J.
United States District Court for the
Southern District of New York

United States Courthouse
500 Pearl Street
New York, New York 10007

Re: Accely v. Consolidated Edison Company of New York, Inc., et al.
Civil Action No.: 19-CV-5984 (AT)(SLC)

Dear Judge Torres:

We write on behalf of all parties in the above-referenced matter pursuant to Your Honor’s
Individual Practices in Civil Cases to respectfully request an extension of time of the parties’ deadline to file
their joint Rule 56.1 Statement of Material Fact from February 23, 2021 until March 9, 2021. All parties
consent to this request. This is the first request for an extension of time to file the Joint Rule 56.1
Statement of Material Fact.

On February 3, 2021, the Court granted the parties’ requests to adjourn their deadline to file their
motions for summary judgment. The deadline was extended from February 23, 2021 to April 14, 2021. The
Court further ordered that a joint statement of materials facts be submitted by the parties on February 23,
2021. Although a joint statement has been challenging, the parties are working to finalize this joint
submission, but they respectfully request an additional seven days to reach agreement on remaining issues.
This will not impact any other current deadlines or conferences.

Additionally, pursuant to FRCP 26(2)(D)(ii), Con Edison Defendants’ deadline to serve a rebuttal
report to Plaintiffs expert report, served January 29, 2021, is March 1, 2021. Con Edison respectfully
requests an extension of time from March 1, 2021 until March 15, 2021. All parties consent to this request.
This is the first request for an extension of time to serve Con Edison Defendants’ rebuttal report. This
request will not impact any other current deadlines or conferences.

GRANTED. By March 9, 2021, the parties shall file their jomt 56.1 statement. By March 15, 2021, the parties
shall complete expert discovery.

SO ORDERED. O-
Dated: February 24, 2021

New York, New York ANALISA TORRES

 

United States District Judge
